Citation Nr: 1330080	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  06-34 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left knee strain, from July 8, 2004 to July 26, 2012.

2.  Entitlement to a disability rating in excess of 10 percent for left knee strain, from July 27, 2012, to the present.

3.  Entitlement to an initial compensable disability rating for right knee strain, from July 8, 2004 to July 26, 2012.

4.  Entitlement to a disability rating in excess of 10 percent for right knee strain, from July 27, 2012, to the present.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984 and November 2001 to April 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claims of entitlement to service connection for left and right knee strain, and assigned initial noncompensable (i.e., 0 percent) ratings for each knee, effective from July 8, 2004 (the date of the Veteran's claims.)  The Veteran subsequently appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran testified before the undersigned Acting Veterans Law Judge via video conference in August 2011.  A transcript is of record.  In July 2012, the Board remanded these claims to the Appeals Management Center (AMC).  On remand, in a December 2012 decision, the AMC increased the disability ratings for each knee from zero to 10 percent, retroactively effective from July 27, 2012.  Later that month, the AMC issued a supplemental statement of the case, which denied the Veteran's claims of disability ratings in excess of 10 percent and returned the claims to the Board.  The RO's February 2013 decision continued these ratings.  The Veteran has since continued to appeal for higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  The Board notes that the Veteran is currently employed full-time as a corrections officer.  See VA Treatment Record, March 2012.  Moreover, the Veteran has not alleged that he is currently unemployed or completely unemployable as result of the aforementioned service-connected disabilities.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, for the period from July 8, 2004 to July 26, 2012, his left knee disability has manifested osteoarthritis, on X-ray, with full extension and limitation of flexion to only 120 degrees, but with painful motion due to arthritis.  There is no demonstrated instability or subluxation of the left knee.  

2.  Resolving any doubt in the Veteran's favor, for the period from July 8, 2004 to July 26, 2012, his right knee disability has manifested osteoarthritis, on X-ray, with full extension and limitation of flexion to only 120 degrees, but with painful motion due to arthritis.  There is no demonstrated instability or subluxation of the right knee.  

3.  From July 27, 2012 to the present, the evidence of record demonstrates that the Veteran's left knee osteoarthritis shows no limitation of motion to 60 degrees or less (flexion not limited beyond 45 degrees), no limitation of extension to 15 degrees (extension is not limited beyond 0 degrees), considering pain on motion due to arthritis.  There is no additional limitation of motion on repetitive motion testing.  There is no instability or subluxation of the left knee.  
4.  From July 27, 2012 to the present, the evidence of record demonstrates that the Veteran's right knee osteoarthritis shows no limitation of motion to 60 degrees or less (flexion not limited beyond 45 degrees), no limitation of extension to 15 degrees (extension is not limited beyond 0 degrees), considering pain on motion due to arthritis.  There is no additional limitation of motion on repetitive motion testing.  There is no instability or subluxation of the right knee.  


CONCLUSIONS OF LAW

1.  For the time period from July 8, 2004 to July 26, 2012, the criteria are met for an initial rating of 10 percent, but no greater, for the Veteran's left knee strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257-5263 (2013). 

2.  For the time period from July 8, 2004 to July 26, 2012, the criteria are met for an initial rating of 10 percent, but no greater, for the Veteran's right knee strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257-5263 (2013). 

3.  Since July 27, 2012, the criteria are not met for a disability rating in excess of 10 percent for the Veteran's left knee strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257-5263 (2013).

4.  Since July 27, 2012, the criteria are not met for a disability rating in excess of 10 percent for the Veteran's right knee strain.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257-5263 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral knee strain is more disabling that contemplated by his currently assigned disability ratings.

I.  VA's Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the Veteran's initial rating claims, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b)(3)(i).  Because service connection for the above disabilities has already been granted, VA's notice obligations with respect to the issue of entitlement to higher initial evaluations for these disabilities are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

Relevant to the duty to assist, the Board finds that all necessary development as to the issues addressed in this decision has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records, post-service VA treatment records, and identified private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained that are pertinent to the claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence necessary for a fair adjudication of these claims.  

The Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned in August 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  During the hearing, the undersigned identified the issues on appeal as increased ratings for left and right knee strain, respectively.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Moreover, on the basis of the hearing discussion, the undersigned remanded these claims in July 2012 for a VA examination to assess the current severity of the Veteran's bilateral knee disabilities.  Altogether, the Board observes that, on remand, the July 2012 VA examination appears thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There was substantial compliance with Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has complied with the duty-to-assist.  38 U.S.C.A. § 5103A.

II.  Analysis

The Veteran contends that his bilateral knee disabilities are more disabling than reflected by their staged noncompensable and 10 percent evaluations.  He complains of daily pain with flare-ups, swelling, instability, and using a cane and knee braces.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

There is no contention or indication that the Veteran has the type of impairment contemplated by DC 5256 for ankylosis of the knee; DC 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint; DC 5259 for symptomatic removal of the semilunar knee cartilage; DC 5262 for impairment of the tibia and fibula; and DC 5263 for genu recurvatum.

DC 5003 provides that degenerative or osteoarthritis, when substantiated by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a, DC 5003.  
DC 5260 provides that flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent rating.  DC 5261 provides that extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent rating.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  Additionally, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to DCs 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.  Also, a Veteran may receive separate ratings for arthritis and subluxation/instability or cartilage impairment of the same knee under DCs 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997).

A.  July 8, 2004 to July 26, 2012

Applying these criteria to the facts for this initial period, the Board finds sufficient evidence to assign a compensable disability rating for each knee disability.  Importantly, throughout this initial period of the appeal, there are several diagnoses by treating physicians and VA examiners that provided diagnoses of osteoarthritis of both knees.  Notably, the June 2005 and December 2010 VA examiners declined to diagnose osteoarthritis.  In light of the conflicting findings, the Board resolves any doubt to find that the Veteran had osteoarthritis throughout this initial period.
At the June 2005 VA examination, the Veteran reported constant aching in both his knees, and trouble standing and walking longer than 15 minutes.  The examiner recorded that he did not report any flare-ups.  On range of motion testing, the examiner found full range of extension to 0 degrees and full flexion to 140 degrees, even considering complaints of pain on motion.  The examiner also specifically found both knees were stable, despite his prescribed knee braces and use of a cane.  The Veteran's October 2006 substantive appeal (VA Form 9) clarified that he did actually report flare-ups of pain to the examiner.   

At the December 2010 VA examination, the Veteran reported pain, stiffness, instability and giving way in both his knees.  He also reported severe weekly flare-ups lasting 1-2 days, that limit his motion and are precipitated by daily walking and standing, but alleviated with rest.  The December 2010 VA examiner found flexion of his right and left knee both limited to 120 degrees with objective evidence of painful; full range of extension to 0 degrees with no pain on motion; and no additional limitation due to swelling or pain on repetitive motion.  Unfortunately, the March 2011 VA examiner was unable to assess the Veteran's range of motion.  A review of his available VA treatment records show complaints of bilateral knee pain and swelling, but no findings on limitation of motion of either knee.  

The Board finds that the preponderance of the evidence is against a finding of even slight right or left knee instability, precluding a separate compensable rating under DC 5257.  To the extent that the Veteran endorses instability of the knees, the overall medical findings of record clearly show the contrary.  His range of motion findings during this period show full extension to 0 degrees and flexion limited to only 120 degrees. His flexion does not approach the required limitation of flexion to 45 degrees for a compensable 10 percent rating under DC 5260.  Similarly, his extension does not approach the required limitation of extension to 10 degrees for a compensable 10 percent rating under DC 5261.  Thus, the extent of his actual limitation of motion does not entitle him to a compensable rating for either loss of flexion (DC 5260) or extension (DC 5261), even considering swelling and pain on motion.  See DeLuca, 8 Vet. App. at 206.  

Nonetheless, the Board awards the Veteran a higher initial rating of 10 percent for painful motion due to degenerative arthritis, which, as in this case, is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joints of 10 percent under DC 5003, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 487-88 and 38 C.F.R. § 4.59.

B.  July 27, 2012 to Present

Applying these criteria to the facts of this case for this later time period, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's right or left knee disabilities.  At the July 27, 2012 VA examination, the Veteran complained of a history of bilateral knee pain with soreness under the patella, swelling, and instability.  He denied past surgeries.  The July 2012 VA examiner found flexion of his right and left knee both limited to 45 degrees with objective evidence of painful motion beginning at 45 degrees; full range of extension to zero degrees with no pain on motion; and no additional limitation due to swelling or pain on repetitive motion.  The Veteran also complained of daily flare-ups of pain of the knees, lasting for several hours, with the functional impairment of limiting ambulation.  The examiner also found anterior, posterior and medial-lateral instability testing showed normal stability.  Also, there are no available VA treatment records for this time period that are pertinent to his appeal.  

Based on these ranges of motion, the Veteran has not exhibited left or right knee limitation of flexion to 30 degrees or less, or any limitation of extension, even with consideration of pain on motion.  Moreover, an increased evaluation is not warranted on the basis of functional loss due to pain or swelling, as the Veteran's symptoms do not produce loss of motion of either knee sufficient to meet the criteria for a higher rating of 20 percent for limitation of flexion or for a separate 10 percent rating for limitation of extension.  See DCs 5260 and 5261; see also DeLuca, supra.  The Board observes that the Veteran has complained of pain and swelling in his knees to the VA examiner.  The Board finds his descriptions of his symptomatology both competent and credible, but it is outweighed by the medical evidence noted.  While it is clear he experiences some functional loss due to his bilateral knee pain and swelling, such loss does not approximate the criteria contemplated by the assignment of a higher rating under §§ 4.40, 4.45 and 4.49.  

Moreover, the preponderance of the evidence is against a finding of even slight right or left knee instability, precluding a separate compensable rating under DC 5257.  Although he competently and credibly endorses instability of the knees, the overall medical findings clearly show the contrary.  The Board finds the medical findings more probative since made by clinicians with expertise in assessing the severity of knee disabilities based upon physical evaluation and diagnostic testing.  

In sum, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's left and right knee disabilities are more nearly approximated by a rating higher than 10 percent during the appeal period.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that the assignment of a rating greater than 10 percent is not warranted on a schedular basis, and staged ratings are not for application during this period.  As the preponderance of the evidence is against the Veteran's claims for still higher ratings, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

III.  Extra-Schedular Consideration

The Board has considered whether the Veteran's bilateral knee disabilities represent an exceptional or unusual disability picture as to render impractical the application of the schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1) (2013); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's primary symptoms, of arthritic pain, swelling, instability and limitation of motion, are all specifically noted in the rating criteria for knees and the musculoskeletal system.  38 C.F.R. § 4.71a.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-schedular consideration is not warranted.

ORDER

For the time period from July 8, 2004 to July 26, 2012, a higher 10 percent rating for left knee strain is granted, subject to the laws and regulations governing the payment of VA compensation.

For the time period from July 8, 2004 to July 26, 2012, a higher 10 percent rating for right knee strain is granted, subject to the laws and regulations governing the payment of VA compensation.

Since July 27, 2012, the claim for a disability rating in excess of 10 percent for left knee strain is denied.

Since July 27, 2012, the claim for a disability rating in excess of 10 percent for right knee strain is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


